Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	No amendment to the claims was filed after the final office action mailed on 12/03/2020. 
Response to Arguments
Applicants arguments filed 2/03/2021 have been considered but not found persuasive because all issues with respect to the pending claims were discussed in the last office action and remain the same.
In particular, with regard to claim rejection under 35 USC 101, Applicants argue that the claimed combination of bacterial strains is not natural because it is formed under specific conditions for growing chicken (response page 8). However, the question is not whether the claimed combination of bacterial strains is formed under specific conditions because this combination is a result of a natural phenomenon of bacterial survival and/or microbial competitive exclusion in chicken caecum, and, thereby, it is a natural product.  The question is whether this combination is markedly different. For example: whether this combination provides for beneficial effect such as protection against infections and/or weight increase in chicken; or, at least whether the chickens that were source of this combination were healthier or somehow better/different than then the other chickens. This issue is not clear on the record and as argued. 
With regard to claim rejection under 35 USC 103 Applicants argue that the combination of specific strains provides for beneficial health effect for poultry. But this effect as argued is not clear on the record because the argument fails to point where the effect as argued for a combination of 4 claimed strains is described in specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 11, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653